EXHIBIT 10.1

 

RELEASE, WAIVER, AND AMENDMENT

 

This Release, Waiver, and Amendment (this “Amendment”), dated and effective as
of June 5, 2020, is between CURE Pharmaceutical Holding Corp., a Delaware
corporation (“Acquiror”), and Josh Held, as the Securityholders’ Representative
on behalf of the Company Securityholders under the Merger Agreement
(“Securityholders’ Representative”).

 

BACKGROUND

 

WHEREAS, Acquiror, Securityholders’ Representative, Chemistry Holdings, Inc., a
Delaware corporation (the “Company”), and CURE Chemistry, Inc., a Delaware
corporation (together with Acquiror, Securityholders’ Representative, and the
Company, the “Merger Parties”), entered into that certain Agreement and Plan of
Merger and Reorganization dated March 31, 2019 (the “Merger Agreement”).
Capitalized terms used but not defined in this Amendment shall have the meanings
given to them in the Merger Agreement.

 

WHEREAS, pursuant to the Merger Agreement, (i) the Clawback Shares (consisting
of 2,062,874 of the Escrow Shares) are currently held in escrow by the Escrow
Agent pursuant to the Escrow Agreement and are subject to clawback pursuant to
Section 2.4 of the Merger Agreement if the Clawback Milestones are not met by
the deadlines set forth on Schedule 2.4 to the Merger Agreement, and (ii) the
Earnout Shares (consisting of 11,225,299 shares of Acquiror Common Stock) are
subject to issuance upon the Company achieving the Earnout Milestones set forth
on Schedule 2.5(a) of the Merger Agreement.

 

WHEREAS, pursuant to the Merger Agreement, the remaining Escrow Shares (being
1,285,472 shares of Acquiror Common Stock) are currently held in escrow by the
Escrow Agent pursuant to the Escrow Agreement.

 

WHEREAS, Section 10.4 of the Merger Agreement provides that the Merger Agreement
may be amended at any time after the Effective Time by execution of an
instrument in writing signed on behalf of Acquiror and the Securityholders’
Representative.

 

WHEREAS, under Section 10.10 of the Merger Agreement, each Company
Securityholder appointed the Securityholders’ Representative as his, her, or its
agent and attorney-in-fact to act for and on behalf of the Company
Securityholders, including with respect to Section 2.4 and Section 2.5 of the
Merger Agreement, and the Securityholders’ Representative is entering into this
Agreement on behalf of all Company Securityholders in that capacity.

 

WHEREAS, in connection with the Merger Agreement, the Merger Parties entered
into that certain Waiver and Extension Agreement, dated April 30, 2019 (the
“Waiver and Extension”), which provided for, among other things, the (i) escrow
of the Additional Escrow Shares (as defined in the Waiver and Extension and
consisting of 3,780,566 Closing Merger Consideration Shares), and (ii) the
release of the Additional Escrow Shares upon achievement of the conditions and
milestones set forth in subsection (i) and (ii) of Section 1.1(b) of the Waiver
and Extension (collectively, the “Patent Share Release Conditions”).

 

  -1-



 

 

WHEREAS, in December 2019, the Board of Directors of the Acquiror determined
that: (a) the conditions had been satisfied so that 7,485 of the Clawback Shares
were no longer subject to clawback pursuant to Section 2.4 of the Merger
Agreement, and (b) 80,433 of the Earnout Shares had been earned (consisting of
74,850 shares earned pursuant to the Technology Implementation Earn Out and
5,583 shares earned pursuant to the Revenue Stock Earn Out) and the Board of
Directors of the Acquiror approved the release of such Clawback Shares from
escrow and the issuance of such Earnout Shares (the “December Share Release
Authorization”), but the release and issuance of shares pursuant to the December
Share Release Authorization has not yet been consummated.

 

WHEREAS, in connection with the closing of the Merger, Acquiror issued to the
Company Securityholders Acquiror Warrants to purchase an aggregate of 8,018,072
Warrant Shares. All Acquiror Warrants are being amended as a condition to the
release of shares contemplated by this Agreement pursuant to an Amendment to
Warrants to Purchase Common Stock in the form attached hereto as Exhibit A
between the Company and the Securityholders’ Representative (the “Warrant
Amendment Agreement”) that: (a) waives the conditions to exercise of the
Acquiror Warrants for 750,000 Warrant Shares on a pro rata basis, (b) amends the
Exercise Price at which the Acquiror Warrants may be exercixed to $2.00 per
share of Exercise Stock (as defined in the Acquiror Warrants), and (c) amends
the Expiration Date under the Acquiror Warrants to 11:59 pm Eastern Daylight
Time on the Release Effective Date (as defined below).

 

WHEREAS, immediately prior to the expiration of the Acquiror Warrants on the
Release Effective Date, the Company Securityholders set forth on attached
Exhibit B (the “Exercising Warrant Holders”) shall exercise Acquiror Warrants
for a total of 708,467 shares of Exercise Stock (the “Warrant Stock”) at a price
per share of $2.00 for aggregate proceeds of $1,416,934.00 (the “Aggregate
Warrant Proceeds”). The right to receive the Released Earnout Shares (as defined
below) to which the Company Securityholders that are not listed on Exhibit B
(each, a “Non-Exercising Warrant Holder”) would have been entitled, being
310,821 Released Earnout Shares, will be assigned by the Exercising Warrant
Holders to the Acquiror and such Released Earnout Shares shall be cancelled (the
“Cancelled Earnout Shares”).

 

WHEREAS, in connection with the closing of the Merger, the Acquiror and MACI
Molecule SPV LLC entered into a Letter of Intent to Issue Warrants dated May 14,
2019 pursuant to which the Acquiror expressed its intention to issue a warrant
to purchase 4,143,706 shares of Acquiror Common Stock to MACI Molecule SPV LLC
(the “MACI Service Warrant”). As a condition to the release of shares
contemplated by this Agreement, the Acquiror and MACI Molecule SPV LLC shall
terminate all obligations of the Acquiror to issue the MACI Service Warrant
pursuant to an LOI Cancellation Agreement in the form attached hereto as Exhibit
C (“LOI Cancellation Agreement”).

 

WHEREAS, in connection with the closing of the Merger, 231,294 of the shares of
Acquiror Common Stock issued at the Closing were cancelled in consideration for
the Acquiror satisfying withholding tax liabilities in connection with the
exercise of certain options.

 

WHEREAS, in connection with the closing of the transactions contemplated by this
Agreement, on the Release Effective Date, Acquiror will make the payments set
forth on attached Exhibit D (collectively, the “Oustanding Liabilities”). In
consideration for Acquiror commiting to pay the Outstanding Liabilities on or
promptly following the Release Effective Date in accordance with Section 5
below, the Securityholders’ Representative shall authorize the Exchange Agent to
return to Acquiror 140,828 Escrow Shares for cancellation (the “Cancelled Escrow
Shares”).

 

  -2-



 

  

WHEREAS, the parties wish to come to a full resolution of all shares issuable
pursuant to the Merger on the terms set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Effective as of (i) the date on which all of the Acquiror Warrants expire
pursuant to the Warrant Amendment Agreement, (ii) the Acquiror Warrants held by
the Exercising Warrant Holders have been exercised for the Warrant Stock and,
upon issuance of the Warrant Stock by Acquiror to the Exercising Warrant
Holders, Acquiror has received the Aggregate Warrant Proceeds, and (iii) the
obligation to issue the MACI Service Warrant has been cancelled pursuant to the
LOI Cancellation Agreement (the date on which sub-clauses (i), (ii), and (iii)
have occurred, the “Release Effective Date”), and notwithstanding anything to
the contrary in the Merger Agreement:

 

(a) Clawback Milestones are deemed to have been met such that 100% of the
Clawback Shares are no longer subject to being clawed back and are hereby
released from escrow. The Clawback Shares are, and for all purposes shall be
deemed, fully earned by the Company Securityholders and Schedule 2.4 to the
Merger Agreement is null and void and has no further force or effect.

 

(b) Earnout Milestones are deemed to have been met such that 5,612,654 Earnout
Shares (the “Released Earnout Shares”) are, and for all purposes shall be
deemed, fully earned by the Company Securityholders. Schedule 2.5(a) to the
Merger Agreement is null and void and has no further force or effect. No Earnout
Shares, other than the Released Earnout Shares less the Cancelled Earnout
Shares, shall be issuable pursuant to Section 2.5 of the Merger Agreement, and
any obligation of the Acquiror to issue any Earnout Shares other than the
Released Earnout Shares is hereby terminated.

 

(c) Acquiror hereby releases the remainder of the Escrow Shares from escrow such
that, with the release of the Clawback Shares, all of the Escrow Shares are
hereby released from escrow.

 

2. Effective as of the Release Effective Date, and notwithstanding anything to
the contrary in the Waiver and Extension, all of the Patent Share Release
Conditions are deemed to have been met or, to the extent not met, are hereby
waived by Acquiror. Accordingly, all of the Additional Escrow Shares are, and
for all purposes shall be deemed, fully earned by the Company Securityholders
and are hereby released from escrow.

 

3. On or promptly following the Release Effective Date (but in any event within
five Business Days), Acquiror and Securityholders’ Representative shall jointly
direct the Escrow Agent to: (a) release and issue to the Company Securityholders
pursuant to attached Schedule 1 all of the Escrow Shares, other than the
Cancelled Escrow Shares, and all of the Additional Escrow Shares, subject to the
Lock-Up Agreements, and (b) release the Cancelled Escrow Shares to Acquiror for
cancellation.

 

  -3-



 

  

4. On or promptly following the Release Effective Date (but in any event within
five Business Days), Acquiror shall direct its transfer agent to issue the
Released Earnout Shares, other than the Cancelled Earnout Shares, to the Company
Securityholders pursuant to attached Schedule 1, subject to the Lock-Up
Agreements. The Securityholders’ Representative represents and warrants that
each Non-Exercising Warrant Holder has agreed and consented to the assignment
and issuance of the Released Earnout Shares that such Non-Exercising Warrant
Holder would have otherwise been entitled to receive (such shares defined above
as the Cancelled Earnout Shares) to the Exercising Warrant Holders, who in turn
have assigned the right to receive such shares to the Acquiror for cancellation
thereof.

 

5. On or promptly following the Release Effective Date (but in any event within
three business days after the Release Effective Date), Acquiror shall pay the
Outstanding Liabilities in immediately available funds to the parties, in the
amounts, and pursuant to the payment instructions set forth on attached Exhibit
D.

 

6. Release

 

(a) In consideration for the agreement of the Acquiror hereunder to treat
certain escrow and earnout conditions as having been met, the Securityholders’
Representative, for itself and all Company Securityholders, their successors and
assigns and any person or entity claiming by or through any of the foregoing
(collectively, “Company Release Parties”) hereby RELEASES AND DISCHARGES
Acquiror, and its affiliates, subsidiaries and past and present officers,
directors, employees, agents, representatives, attorneys, accountants, auditors,
consultants, successors and assigns in any capacity whatsoever, (collectively,
“Acquiror Release Parties”), effective as of the Release Effective Date, of and
from all actions, causes of action, suits, debts, dues, sums of money, claims
for breaches of contract, claims for breaches of fiduciary duties or conflicts
of interest, tortious interference, claims of entitlement to securities, claims
for violations of securities laws or regulations, compensation, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages (compensatory,
consequential, liquidated, special, punitive or otherwise), judgments, extents,
executions, claims, and demands (including attorneys’ fees and costs) of any
nature whatsoever, in law, admiralty or equity, against the Acquiror Release
Parties that the Company Release Parties ever had, now have or hereafter can,
shall or may have, whether known or unknown, for, upon, arising under or
relating to the Merger, the Merger Agreement, the issuance of the Acquiror
Common Stock to the Company Securityholders as Merger Consideration under the
Merger Agreement and this Agreement, or the termination hereunder of Acquiror
Warrants and the obligations to issue a portion of the Earnout Shares, including
but not limited to claims concerning the fullness or accuracy of disclosure or
representations and warranties made by the Acquiror in connection with the
Merger, the Merger Agreement or this Agreement; provided that nothing herein
shall release or otherwise affect the Acquiror’s obligations under Sections 3,
4, or 5 of this Agreement.

 

  -4-



 

 

(b) The Securityholders’ Representatives acknowledges on behalf of itself and
the other Company Release Parties that: (i) the Company Release Parties have
conducted an independent evaluation of the Acquiror to determine whether to
engage in the transactions contemplated by this Agreement and are basing their
determination to proceed solely on publicly available information, even if
Acquiror may be in possession of information that is not currently publicly
available information; (ii) the Company Release Parties are not relying on any
disclosure or non-disclosure regarding the Acquiror made or not made, or the
completeness thereof, in connection with or arising out of the transactions
under this Agreement, and therefore have no claims against the Acquiror with
respect thereto; (iii) if any such claim may exist, the Company Release Parties,
recognizing their disclaimer of reliance and the Acquiror’s reliance on such
disclaimer as a condition to entering into this Agreement, covenants and agrees
not to assert any such claim (and hereby waives any such claim) against the
Acquiror or any of the Acquiror Release Parties; and (iv) the Company Release
Parties are aware of the effects of this release and wish to proceed with this
Agreement nonetheless. The Securityholders’ Representative further represents
and acknowledges that: (A) it is an accredited investor (as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933), with
sufficient knowledge and experience in transactions comparable to the
transactions contemplated hereby to evaluate the merits and risks of this
Agreement; and (B) the Acquiror is relying upon all agreements, acknowledgements
and representations under this Section as a condition to entering into this
Agreement.

 

(c) The Company Release Parties may hereafter discover facts in addition to or
different from those which they now know or believe to be true with respect to
the subject matter of the released claims, but nonetheless hereby fully,
finally, and forever settle and release any and all released claims, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether or not
concealed or hidden, which now exist, or heretofore have existed, upon any
theory of law or equity now existing or coming into existence in the future,
including, but not limited to, conduct which is negligent, intentional, with or
without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts. The
Company Release Parties acknowledge that the foregoing waiver was separately
bargained for and a key element of the settlement of which these releases are a
part.

 

(d) The Company Release Parties expressly acknowledge and agree that all rights
under Section 1542 of the California Civil Code are expressly waived. That
section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

  -5-



 

 

The Company Release Parties waive any right which they have or may have under
1542 to the full extent they may lawfully waive such rights pertaining to this
release of claims.

 

7. The parties acknowledge and agree that the December Share Release
Authorization has not been, and will not be, consummated and the escrow releases
and share issuances pursuant to Sections 3 and 4 above are in lieu of the escrow
releases and share issuances under the December Share Release Authorization.

 

8. Nothing herein shall affect the obligations of the Company Securityholders
under the Lock-Up Agreements, which obligations remain in full force and effect.

 

9. Each party represents and warrants to the other party: (a) that it has
received advice from its own respective, independent legal counsel, or has had
the opportunity to be represented by independent legal counsel, prior to its
execution of this Agreement, (b) that the legal nature, ramifications and effect
of this Agreement have been explained to it by its respective counsel; (c) that
it fully understands the terms and provisions of this Agreement and the nature
and effect thereof; (d) that it is relying solely on the advice of its own legal
counsel in executing this Agreement; (e) that it has not relied upon any
representation or statement of the other party or counsel for the other party
not contained in this Agreement; and (f) that it has carefully read this
Agreement, knows the contents thereof, and is executing the same freely and
voluntarily.

 

10. The provisions of Article X of the Merger Agreement govern the
interpretation, construction, and enforcement of this Agreement.

 

[signature page follows]

  

  -6-



 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

ACQUIROR:

 

CURE Pharmaceutical Holding Corp.

        By: /s/ Michael Redard

 

Name:

Michael Redard     Title: Chief Financial Officer  

 

 

 

 

  SECURITYHOLDERS’ REPRESENTATIVE  

 

 

 

 

 

/s/ Josh Held

 

 

Josh Held

 

 

[SIGNATURE PAGE TO RELEASE, WAIVER, AND AMENDMENT]

 

  -7-



 

  

SCHEDULE 1

 

See attached

 

  -8-



 

 

Exhibit A

 

Warrant Amendment Agreement

 

CURE PHARMACEUTICAL HOLDING CORP.

 

AMENDMENT TO WARRANTS TO PURCHASE COMMON STOCK

 

This Amendment to Warrants to Purchase Common Stock of CURE Pharmaceutical
Holding Corp. (this “Amendment”), effective as of June 5, 2020 (the “Amendment
Effective Date”), is entered into by and among CURE Pharmaceutical Holding
Corp., a Delaware corporation (the “Acquiror”), and Josh Held, as the
Securityholders’ Representative on behalf of the Company Securityholders under
the Merger Agreement (“Securityholders’ Representative”).

 

Background

 

A. Acquiror, Securityholders’ Representative, Chemistry Holdings, Inc., a
Delaware corporation (the “Company”), and CURE Chemistry, Inc., a Delaware
corporation, entered into that certain Agreement and Plan of Merger and
Reorganization dated March 31, 2019 (the “Merger Agreement”). Capitalized terms
used but not defined in this Amendment shall have the meanings given to them in
the Merger Agreement.

 

B. In connection with the closing of the Merger, Acquiror issued to the Company
Securityholders Acquiror Warrants to purchase an aggregate of 8,018,072 Warrant
Shares.

 

C. Pursuant to Section 10 of the Acquiror Warrants, any amendment of all of the
Acquiror Warrants that is executed by the Acquiror and the Securityholders’
Representative shall be binding on the Holders (as defined in the Acquiror
Warrants) and any transferee of the Acquiror Warrants.

 

D. The Acquiror and the Securityholders’ Representative desire to amend the
Acquiror Warrants to (a) change their Expiration Date (as defined in the
Acquiror Warrants) to 11:59 p.m. Eastern Daylight Time on the Amendment
Effective Date, so that all Acquiror Warrants will expire at that time to the
extent not previously exercised, and (b) lower the Exercise Price for, and
accelerate the vesting of, the number of shares of Exercise Stock for each
Holder as set forth on attached Schedule 1 and constituting 750,000 shares of
Exercise Stock in the aggregate.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained, the parties hereby agreement as follows:

 

1. AMENDMENT TO SECTION 1. THE FIRST SENTENCE OF SECTION 1 OF EACH OF THE
ACQUIROR WARRANTS IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO PROVIDE IN
FULL AS FOLLOWS:

 

“Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable at any time, or from time to time, during the term commencing on the
initial vesting of any Exercise Stock in accordance with Section 3(a) and ending
at 11:59 p.m. Eastern Daylight Time on June 5, 2020 (the “Expiration Date”).”

 

  -9-



 

   

2. Amendment to Section 2. Section 2 of each of the Acquiror Warrants is hereby
amended and restated in its entirety to provide in full as follows:

 

“2. Exercise Price. The “Exercise Price” at which this Warrant may be exercised
is $2.00 per share of Exercise Stock, as adjusted from time to time pursuant to
Section 11 hereof.”

 

3. ACCELERATION OF VESTING. THE VESTING OF 750,000 SHARES OF EXERCISE STOCK IS
HEREBY IMMEDIATELY ACCELERATED SO THAT SUCH SHARES ARE IMMEDIATELY EXERCISABLE
UNDER THE ACQUIROR WARRANTS, WITH THE NUMBER EXERCISABLE BY EACH HOLDER UNDER
HIS, HER, OR ITS ACQUIROR WARRANT SET FORTH ON ATTACHED SCHEDULE 1,
NOTWITHSTANDING WHETHER THE CONDITIONS FOR VESTING IN SCHEDULE 2.5(B) OF THE
MERGER AGREEMENT HAVE BEEN MET.

 

4. MISCELLANEOUS.

 

a. Effect on Acquiror Warrants. As a result of the amendment made hereby, each
of the Acquiror Warrants shall expire at 11:59 p.m. Eastern Daylight Time on the
Amendment Effective Date.

 

b. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Amendment.

 

c. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

[Signature pages follow]

 

  -10-



 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Warrants
to Purchase Common Stock of CURE Pharmaceutical Holding Corp. as of the date
first written above.

 

 

ACQUIROR:

 

CURE Pharmaceutical Holding Corp.

        By: /s/ Michael Redard

 

Name:

Michael Redard     Title:

Chief Financial Officer

         

 

SECURITYHOLDERS’ REPRESENTATIVE

 

 

 

 

 

 

/s/ Josh Held  

 

 

Josh Held

 

 

Signature Page to Amendment to Warrants to Purchase Common Stock of CURE
Pharmaceutical Holding Corp.

 

  -11-



 

  

SCHEDULE 1

 

Holder

Shares of

Exercise

Stock

 

 

 

  -12-



 

 

Exhibit B

 

Exercising Warrant Holders

 

  -13-



 

 

Exhibit C

   

LOI CANCELLATION AGREEMENT

 

This LOI Cancellation Agreement (this “Cancellation Agreement”) is made and
entered into as of June 5, 2020 by and between CURE Pharmaceutical Holding
Corp., a Delaware corporation (the “Company”), and MACI Molecule SPV LLC, an
Oregon limited liability company (the “Holder”).

 

Background

 

A. The Company executed a Letter of Intent to Issue Warrants (the “LOI”) to the
Holder, dated as of May 14, 2019, whereby the Company expressed its intention to
issue a warrant (the “Warrant”) to purchase 4,143,706 shares of the Company’s
common stock, par value $0.001 per share, to the Holder, in consideration for
consulting and advisory services to be provided by the Holder.

 

B. The Holder has not provided consulting or advisory services to the Company
and the parties wish to cancel the LOI and all obligations of the Company to
issue the Warrant to the Holder.

 

Agreement

 

NOW, THEREFORE, in view of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Cancellation. The LOI is hereby terminated in all respects. The Holder
acknowledges and agrees that the Company has not and will not issue the Holder
the Warrant.

 

2. Legal Advice. The Holder acknowledges and represents that the Holder has had
the opportunity to consult with a legal advisor in connection with this
Cancellation Agreement, the Holder is not relying upon the Company or any
attorney to the Company for any legal advice in connection with this
Cancellation Agreement, and the Holder is knowingly and voluntarily entering
into this Cancellation Agreement.

 

3. Amendments. This Cancellation Agreement constitutes the entire agreement
between the parties pertaining to its subject matter and supersedes all prior
and contemporaneous agreements, representations, and understandings of the
parties. No supplement, modification or amendment of this Cancellation Agreement
shall be binding unless executed in writing by each party.

 

4. Miscellaneous.

 

a. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Cancellation Agreement.


 

b. Counterparts. This Cancellation Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same the same instrument. Counterparts may be delivered
via facsimile, electronic mail (including pdf) or other transmission method and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

 

c. Governing Law. This Cancellation Agreement shall be construed in accordance
with and governed by the laws of the State of California, without regard to its
conflicts of laws provisions.

 

[Signature page follows]

 

  -14-



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Cancellation Agreement
as of the date first written above.

 

 

CURE PHARMACEUTICAL HOLDING CORP.

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

  

Agreed and accepted:

 

 

MACI MOLECULE SPV LLC

 

 

By:

 

 

Name: 

 

 

Title:   

 

LOI Cancellation Agreement Signature Page

 

  -15-



 

 

Exhibit D

 

Outstanding Liabilities

 

·

In consideration of certain tax liabilities in connection with the exercise of
certain options:

  

Name

Amount

Payment Instructions

 

$ 125,369

 

 

$ 7,215

 

 

$ 84,984

 

 

·

In consideration of legal services rendered to the Securityholders’
Representative

  

Name

Amount

Payment Instructions

 

$ 65,500

 

 

  -16-

 